UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

BEDRI OZKILINC, individually and on behalf COMPLAINT
of those individuals similarly situated,

Plaintiff, Case No.:
- against -
JURY TRIAL DEMANDED

BLUE POINT AUTO WASH REALTY, LLC,
RICHARD “DOE” and FRANK “DOE,”

Defendants.

 

 

Plaintiff, BEDRI OZKILINC (“Plaintiff’), by and through his attorneys,
ZABELL & COLLOTTA, P.C., complains and alleges as follows:
I. PRELIMINARY STATEMENT
1. Plaintiff brings this action seeking monetary damages, declaratory relief, and
affirmative relief based upon Defendants’ violations of the Fair Labor Standards
Act (“FLSA”), 29 U.S.C. §§ 201, et seg.; New York Labor Law (“NYLL”), N_Y. Lab.
Law § 190, et seg., N.Y. Lab. Law § 162, N.Y. Lab. Law § 196-d; New York State
Department of Labor Regulations “(NYDOL Regs”), N.Y.C.R.R. § 142-2.2, 2.4,
common law, and other appropriate rules, regulations, statutes and ordinances.
2. Plaintiff alleges pursuant to the FLSA and NYLL, that he is entitled to recovery
from Defendants for: (1) statutory minimum wage for certain hours worked; (2) an
overtime premium for all hours worked in excess of forty (40) hours per week; (3)
spread of hours pay for days in which the spread of hours worked exceeded ten

(10); (4) interest on all compensation Defendants withheld; (5) an award of
$5,000.00, the maximum penalty for violations of NYLL § 195(1); (6) an award of
$5,000.00, the maximum penalty for violations of NYLL § 195(3); (7) liquidated
damages: and (8) attorneys’ fees and costs.
. Plaintiff further brings this action for all claims previously referenced herein on
behalf of all similarly situated employees.
If. JURISDICTION AND VENUE

. This Court maintains jurisdiction over the claims presented herein pursuant to
28 U.S.C. §§ 1331 and 1367.
. This Court maintains jurisdiction over all state law claims brought in this action
pursuant to 28 U.S.C. § 1367 and other appropriate rules, regulations, statutes
and ordinances.
. This action properly lies in the United States District Court for the Eastern
District of New York, pursuant to 28 U.S.C. § 1391, because the conduct alleged
herein occurred within the State of New York, County of Suffolk.
. This Court has the power to issue declaratory relief pursuant to 28 U.S.C. §§ 2201
and 2202.

Il. COLLECTIVE ACTION ALLEGATIONS
. This action is properly maintainable as a collective action pursuant to 29 U.S.C. §
216(b).
. This action is brought on behalf of Plaintiff and a class consisting of similarly

situated employees all of whom work or have worked for Defendants.
10. At all relevant times, Plaintiff and other FLSA collective action Plaintiffs are and
have been similarly situated, have had substantially similar job requirements and
pay provisions, are and have been subject to Defendants’ decisions, policies, plans
and common policies, programs, practices, procedures, protocols, routines, and
rules willfully failing: (1) to pay statutory minimum wage for certain hours
worked; (2) to pay an overtime premium for all hours worked in excess of forty (40)
hours per week; (3) to give an additional hour's pay, at the basic minimum hourly
rate, when the spread of hours of their respective work day exceeded ten (10)
hours; (4) to pay the proper tips awarded to them; (5) violations of NYLL § 195(1);
and (6) violations of NYLL § 195(3).

11.Upon information and belief, there are many current and former employees who
are similarly situated to Plaintiff, all of whom have been underpaid in violation of
the FLSA. The named Plaintiff is representative of those other workers and is
acting on behalf of Defendants’ current and former employees’ interests as well as
his own interests in bringing this action.

12. Plaintiff seeks to proceed as a collective action pursuant to 29 U.S.C. § 216(b) on
behalf of himself and all similarly situated persons who work or have worked for
Defendants at any time during the six (6) years prior to the filing of their
respective consent forms.

13. Plaintiff and potential Plaintiffs who elect to opt-in as part of the collective action

are all victims of Defendants’ common policy and/or plan to violate the FLSA by

 
failing to provide overtime wages, at the rate of one and one-half (1.5) times the
regular rate of pay, for all time worked in excess of 40 hours in any given week
pursuant to 29 U.S.C. § 207.

14. The Collective Action Members are similarly situated to Plaintiff in that they were
each employed by Defendants as non-exempt employees and were systematically
denied overtime premium pay for hours worked beyond forty (40) in each
workweek; were not paid in accordance with the statutory minimum wage; were
subject to Defendants’ unlawful deprivation of tips; were not lawfully
compensated for spread of hours pay; and were not provided with written notice
of their wage rates, in accordance with the New York State Wage Theft Prevention
Act, NYLL § 195.

15.The exact number of such individuals in presently unknown, but is known by
Defendants and can (and will) be ascertained in the course of discovery.

IV. PARTIES

16. Plaintiff, BEDRI OZKILINC, was at all times relevant herein, a domiciliary of the
State of New York, presently residing in Patchogue, New York.

17.At all times relevant to the Complaint, Plaintiff was an “employee” within the
meaning of Section 3(e) of the FLSA, 29 U.S.C. § 203(e) and Section 190(2) of the
NYLL, N.Y. Lab. Law § 190(2).

18. Upon information and belief, Defendant BLUE POINT AUTO WASH REALTY,

LLC (“Defendant Blue Point Auto Wash”) is a domestic business corporation
located at 46 Montauk Highway, Blue Point, New York 11715.

19. Defendant BLUE POINT AUTO WASH operates a car wash.

20.Upon information and belief, RICHARD DOE (“Defendant Richard”) has been an
Owner and operator of Defendant BLUE POINT AUTO WASH from 2014 through
the present and: (1) hires and fires employees; (2) supervises and controls
employee work schedules and the work environment; (3) determines the rate and
method of payment of employees: and (4) maintains employment records for all
the related entities.

21.Upon information and belief, FRANK DOE (“Defendant Frank”) was an Owner
and operator of Defendant BLUE POINT AUTO WASH until 2014 and: (1) hired
and fired employees; (2) supervised and controlled employee work schedules and
the work environment: (3) determined the rate and method of payment of
employees; and (4) maintained employment records for all the related entities.

22.At all times relevant to the Complaint, each Defendant acted as an “employer”
within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d) and Section
190(3) of the NYLL, N.Y. Lab. Law § 190(8).

23.Upon information and belief, at all times relevant herein, the Corporate
Defendant was an “enterprise” and performed activities for a business purpose
within the meaning of 29 U.S.C. § 203(7)(1) due to their operation of the car wash.

24.Upon information and belief, at all times relevant herein, Defendants employed

more than two (2) employees engaged in interstate commerce and had a gross
annual dollar volume of sales made or business done of not less than $500,000.00
(exclusive of excise taxes at the retail level that are separately stated) due to their
operation of the car wash.

25.Upon information and belief, at all times relevant to the Complaint, each
Defendant employed more than two (2) employees engaged in interstate commerce
within the meaning of 29 U.S.C. § 203(s){1)(A) in connection with their operation
of the car wash.

26.Upon information and belief, at all times relevant to the Complaint, each
Defendant employed employees, including Plaintiff, who regularly were and are
presently engaged in commerce or in the production of goods for commerce or in
handling, selling or otherwise working on goods and materials which have moved
in or been produced for commerce within the meaning of 29 U.S.C. § 203(b), (g), @
and (j) in connection with their operation of the car wash.

V. FACTS

27. Plaintiff repeats and re-alleges each and every allegation contained herein.

28. Plaintiff was hired by Defendants in or around 2005.

29.Plaintiffs responsibilities include car washing, general mechanic duties, and
setting up the car wash each morning.

30. Plaintiff is currently employed in this capacity and, upon information and belief,
is the most senior employee.

31.In this role, Plaintiff was, and remains, a “non-exempt”, overtime eligible
employee.

32. From 2013 through October 2019, subject to weather conditions, Plaintiff worked
six (6) days per week: Monday, Tuesday, Wednesday, Thursday, Friday, 6:00 a.m.
through 6:00 p.m., and one day on the weekend, 6:00 a.m. through 4:00 p.m.

33. Accordingly, subject to weather conditions, Plaintiff worked no fewer than seventy
(70) hours per week during this period.

34. From November 2019 through the present, subject to weather conditions, Plaintiff
worked five (5) days per week: Monday, Wednesday, Friday, 6:00 a.m. through
6:00 p.m., and Saturday and Sunday, 6:00 a.m. through 4:00 p.m.

35. Accordingly, subject to weather conditions, Plaintiff worked no fewer than fifty-
six (56) hours per week during this period.

36. While the car wash opened at 8:00 a.m., Plaintiff typically came in at 6:00 a.m. for
general maintenance on machines and to prepare the car wash for the day’s work.

37. Plaintiff was not provided with the statutory minimum wage for all hours worked
in violation of the FLSA and NYLL.

38. From 2013 through the present, Plaintiff was paid $5.00 per hour, a rate below
the applicable minimum wage.

39. Additionally, Defendants failed to compensate Plaintiff at a rate of one and a half
(1.5) times his hourly rate for all hours worked in excess of forty (40) per week.

40. Plaintiff was compensated at his standard hourly rate for all hours worked during

his tenure.

 
41.Defendants also failed to pay Plaintiff an additional hour’s pay when his assigned
shift exceeded ten (10) hours.

42. Plaintiff received tips, but never more than forty dollars ($40.00) per day.

43. During his tenure, Defendants misappropriated tips earned by Plaintiff and all of
his coworkers.

44, Plaintiff was exclusively compensated by Defendants in cash from the date of his
hire through the present.

45.Upon information and belief, Defendants maintained no records of cash
disbursements made to Plaintiff and his co-workers.

46.Upon information and belief, Defendants failed to maintain time records for all
hours worked by Plaintiff and his co-workers.

47.At all times relevant herein, Plaintiff performed the essential functions of his
position in a satisfactory manner and satisfied all conditions precedent to payment
in accordance with the established terms and conditions of his employment.

48.Defendants willfully disregarded and purposely evaded record keeping
requirements of the FLSA and the NYLL by failing to maintain accurate time and
attendance sheets and payroll records.

49.Defendants failed to post notices explaining wage and hour requirements in
conspicuous locations as required by the FLSA, 29 C.F.R §516.4 and the NYLL,
N.Y.C.R.R. 12 § 137-2.3.

50.Defendants failed to notify Plaintiff, pursuant to the FLSA, of their intent to
include tip income when calculating wages actually paid for minimum wages
purposes,

51.Defendants failed to provide Plaintiff with a statement listing any tip credit
claimed as part of the minimum wage pursuant to NYLL. Further, Defendants
failed to notify Plaintiff, pursuant to NYLL, that his tips would be used as a credit.
against the minimum wage rate.

52.Defendants retained tips that were owed to Plaintiff and his co-workers in
violation of the NYLL.

53.As a result of the above, Defendants did not satisfy the requirements under the
FLSA, and NYLL by which they could apply a tip credit to Plaintiffs wages. As
such Plaintiff should have been paid the full minimum wage rate, and not the
reduced tipped minimum wage rate.

54. At all relevant times, Plaintiff was entitled to receive the full statutory minimum
wage rate for the first forty (40) hours per workweek, and time and one-half the
full minimum wage rate for all hours worked beyond forty (40) per workweek.

55. Defendants refused to provide Plaintiff time off for meal periods as required by
NYLL § 162.

56.During Plaintiffs tenure, Defendants also failed to provide him with written
notice of his wage rate, in accordance with the New York State Wage Theft
Prevention Act, NYLL § 195.

57. Defendants failed to provide wage statements each pay period consistent with the

 
requirements of NYLL § 195(3).
CLAIMS FOR RELIEF

FIRST CLAIM FOR RELIEF
(Failure to Pay Minimum Wage — FLSA Violation)

58. Plaintiff repeats and re-alleges each and every allegation contained herein.

59. During Plaintiffs tenure, Defendants failed to compensate him at the applicable
minimum wage and instead paid him $5.00 per hour.

60. At all times relevant herein, Defendants were each employers within the meaning
contemplated in 29 U.S.C. § 203(d).

61.At all times relevant herein, Plaintiff was an employee within the meaning
contained in 29 U.S.C. § 203(e).

62. Pursuant to 29 U.S.C. § 206, “[elvery employer shall pay to each of his employees
who in any workweek is engaged in commerce or in the production of goods for
commerce or is employed in an enterprise engaged in commerce or in the
production of goods for commerce” at least the statutory minimum wage.

63. Plaintiff did not receive the statutory minimum wage for all hours worked.

64. Consequently, by failmng to pay the statutory minimum wage, Defendants violated
the governing provisions of the FLSA.

65.Upon information and belief, Defendants’ failure to pay minimum wage was

willful.

10
66.Thus, Defendants are liable to Plaintiff in an amount to be determined at trial,
plus liquidated damages in the amount equal to the amount of unpaid wages,
interest, attorneys’ fees and costs.

67. Upon information and belief, the records concerning the number of hours worked
by Plaintiff as well as the compensation he received in each workweek are either

inaccurate, not maintained or in the exclusive custody and control of Defendants.

SECOND CLAIM FOR RELIEF
(Failure to Pay Minimum Wage — NYLL Violation)

68. Plaintiff repeats and re-alleges each and every allegation contained herein.

69. During Plaintiffs tenure, Defendants failed to compensate him at the applicable
minimum wage.

70. At all times relevant herein, Defendants were each employers within the meaning
contemplated in NYLL Article 19 § 651(6) and the supporting New York State
Department of Labor Regulations.

71.At all times relevant herein, Plaintiff was an employee within the meaning
contemplated in NYLL Article 19 § 651(5) and the supporting New York State
Department of Labor Regulations.

72.12 NYCRR § 142-2.1 requires that “[t]he minimum wage shall be paid for the time
an employee is permitted to work, or is required to be available for work at a place
prescribed by the employer.”

73. NYLL Article 19 § 663, provides that “lilf any employee is paid by his employer
less than the wage to which he is entitled under the provisions of this article, he

11

 
may recover in a civil action the amount of any such underpayments, together
with costs and such reasonable attorneys’ fees.”

74. Plaintiff did not receive the statutory minimum wage for all hours worked.

75. Consequently, by failing to pay the statutory minimum wage, Defendants violated
the New York Labor Law § 190 et seq.

76.Upon information and belief, Defendants’ failure to pay minimum wage was
willful.

77.Thus, Defendants are liable to Plaintiff in an amount to be determined at trial,
plus liquidated damages in the amount equal to the amount of unpaid wages,
interest, attorneys’ fees and costs.

78. Upon information and belief, the records concerning the number of hours worked
by Plaintiff as well as the compensation he received in each workweek are either

inaccurate, not maintained or in the exclusive custody and control of Defendants.

THIRD CLAIM FOR RELIEF
(Failure to Pay Overtime — FLSA Violation)

79, Plaintiff repeats and re-alleges each and every allegation contained herein.

80. At all times relevant herein, Defendants were each employers within the meaning
contemplated in 29 U.S.C. § 203(d).

81.At all times relevant herein, Plaintiff was an employee within the meaning
contemplated in 29 U.S.C. § 203(e).

82. Pursuant to 29 U.S.C. § 207: “no employer shall employ any of his employees who

in any workweek is engaged in commerce or in the production of goods for

12
commerce, or is employed in an enterprise engaged in commerce or in the
production of goods for commerce, for a workweek longer than forty (40) hours
unless such employee receives compensation for his employment in excess of the
hours above specified at a rate not less than one and one-half times the regular
rate at which he is employed.”

83. Plaintiff regularly worked for Defendants in excess of forty (40) hours per week.

84. Plaintiff did not receive overtime compensation at the rate of one and one-half
(1.5) times his regular rate of pay for all hours worked in excess of forty (40) hours
in any given week in which he worked more than forty (40) hours.

85. Consequently, by failing to pay overtime compensation, Defendants violated the
governing provisions of the FLSA.

86. Upon information and belief, Defendants’ failure to pay overtime compensation
was willful.

87.Thus, Defendants are liable to Plaintiff in an amount to be determined at trial,
plus liquidated damages in the amount equal to the amount of unpaid wages,

interest, attorneys’ fees and costs.

FOURTH CLAIM FOR RELIEF
(Failure to Pay Overtime — New York Labor Law Violation)

88. Plaintiff repeats and re-allege each and every allegation contained herein.
89. At all times relevant herein, Defendants were each employers within the meaning
contemplated in NYLL Article 19 § 651(6) and the supporting NYDOL Regs.

90.At all times relevant herein, Plaintiff was an employee within the meaning

13
contemplated in NYLL Article 19 § 651(5) and the supporting NYDOL Regs.

91.12 NYCRR §142-2.2 requires that “laln employer shall pay an employee for
overtime at a wage rate of one and one-half times the employee’s regular rate.”

92.NYLL Article 19 § 663, provides that “[i]f any employee is paid by his or her
employer less than the wage to which he or she is entitled under the provisions of
this article, he or she shall recover in a civil action the amount of any such
underpayments, together with costs all reasonable attorneys’ fees.”

93. Plaintiff regularly worked for Defendants in excess of forty (40) hours per week.

94. Plaintiff did not receive overtime compensation at a rate of one and one-half (1.5)
times his regular rate of pay for all hours worked in excess of forty (40) hours in
any given week in which he worked more than forty (40) hours.

95.Consequently, by failing to pay overtime compensation, Defendants violated
NYLL Article 19 § 663 and 12 NYCRR § 142-2.2.

96.Upon information and belief, Defendants’ failure to pay overtime compensation
was willful.

97.Thus, Defendants violated NYLL Article 19 § 663 and 12 NYCRR § 142-2.2 and
are liable to Plaintiff in an amount to be determined at trial, plus interest,

attorneys’ fees, and costs.

FIFTH CLAIM FOR RELIEF
(Failure to Provide Wage Notice - New York Wage Theft Prevention Act Violation)

98. Plaintiff repeats and re-alleges each and every allegation contained herein.

99.The New York Wage Theft Prevention Act requires employers, upon hire, to

14
“notify his or her employees, in writing, at the time of hiring of the rate of pay and
of the regular pay day designated by the employer in accordance with section one
hundred ninety-one of this article, and obtain a written acknowledgement from
each employee of receipt of this notice. Such acknowledgement shall conform to
any requirements established by the commissioner with regard to content and
form. For all employees who are eligible for overtime compensation as established
in the commissioner's minimum wage orders or otherwise provided by law or
regulation, the notice must state the regular hourly rate and overtime rate of pay.”

100. Defendants did not provide Plaintiff with a wage notice, as required by NYLL
§ 195.

101. Plaintiff did not sign an acknowledgement confirming receipt of said notice, as
required by NYLL § 198.

102. For the foregoing reasons, Defendants violated NYLL § 195 and are subject to
the maximum penalty for violations NYLL § 195.

SIXTH CLAIM FOR RELIEF
(Failure to Provide Wage Statements — New York Labor Law Violation)

103. Plaintiff repeats and re-alleges each and every allegation contained herein.

104. NYLL § 195(8) requires employers to provide employees with a statement with
every payment of wages.

105. NYLL §§ 195(3) requires the wage statement to include: (1) the regular hourly
rate or rates of pay; (2) the overtime rate or rates of pay; (3) the number of regular

hours worked: and (4) the number of overtime hours worked.

15
106. Upon information and belief, Defendants failed to provide Plaintiff with wage
statements with every payment of wages.

107. Thus, Defendants violated NYLL § 195(3) and are subject to the maximum
penalty for violations under NYLL § 195.

SEVENTH CLAIM FOR RELIEF
(Tip Misappropriation - New York Labor Law)

108. Plaintiff repeats and realleges each and every allegation contained herein.

109. Defendants unlawfully demanded, or accepted, directly or indirectly, part of the
gratuities received by Plaintiffs in violation of the NYLL, Article 6, § 196-d and
the supporting New York State Department of Labor Regulations.

110. Due to Defendants’ violations of the NYLL, Plaintiff is entitled to recover from
Defendants the value of the misappropriated gratuities, liquidated damages as
provided for by the NYLL, reasonable attorneys’ fees and costs, and pre-judgment

and post-judgement interest.

EIGHTH CLAIM FOR RELIEF
(Failure to Pay Spread of Hours — New York Labor Law Violation)

111. Plaintiff repeats and realleges each and every allegation contained herein.

112. 12 NYCRR § 146-1.6 requires that “[oln each day on which the spread of hours
exceeds 10, an employee shall receive on additional hour of pay at the basic
minimum hourly rate.”

113. Plaintiff regularly worked in excess of ten (10) hours in a workday.

114. Defendants failed to pay Plaintiff an additional hour’s pay, at the basic minimum

16
hourly rate, when the spread of hours of his respective workday exceeded ten (10)
hours.

115. Consequently, by failing to pay an additional hour’s pay when Plaintiffs spread
of hours in a workday exceeded ten (10) hours, Defendants violated 12 N.Y.C.R.R.
§ 146-1.6.

116. By the foregoing reasons, Defendants violated 12 N.Y.C.R.R. § 146-1.6. and are
liable to Plaintiff in an amount to be determined at trial, plus interest, attorneys’
fees, and costs.

V. DEMAND FOR JURY TRIAL

117. Plaintiff repeats and re-alleges each and every allegation contained herein.

118. Plaintiff hereby demands a trial by jury.

WHEREFORE, as a result of the unlawful conduct and actions of the Defendants

herein, Plaintiff respectfully requests this Court grant the following relief:

a) On the First, Second, Third, Fourth, Seventh, and Eighth Causes of
Action, an award of Plaintiffs actual damages in an amount to be
determined at trial plus interest;

b) On the Fifth and Sixth Claims for Relief, an award up to the maximum
penalty for violations of NYLL § 195;

c) Order Defendants to pay Plaintiff a reasonable sum for expenses pursuant
to the NYLL §§ 198, 663;

d) Declare Defendants violated the FLSA and NYLL;

17
Case 2:19-cv-06903-PKC-CLP Document1 Filed 12/11/19 Page 18 of 18 PagelD #: 18

e) An award of liquidated damages where allowed by statute:
f) Defendants be ordered to pay Plaintiff pre and post judgment interest,
where permissible by statute;
g) Defendants to pay all costs and disbursements of this action, including
Plaintiffs attorneys’ fees; and
h) Order such other and further relief as may be just and proper.
Dated: Bohemia, New York

December 10, 2019
ZABELL & COLLOTTA, P.C.

 

  

1 orate Drive, Suite 108
Bohemia, NY 11716
Tel. (631) 589-7242
Fax (631) 563-7475

' CCollotta@laborlawsny.com
RBiesenbach@laborlawsny.com

18
